989 F.2d 495
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clearsie TAYLOR, widow of Clyde Taylor, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR;  Dominion CoalCompany, Respondents.
No. 92-2364.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 22, 1993

On Petition for Review of an Order of the Benefits Review Board.  (90-1704-BLA)
Clearsie Taylor, Petitioner Pro Se.
Marta Kusic, Staff Attorney, Helen Hart Cox, United States Department of Labor, Washington, D.C.; Ronald Eugene Gilbertson, Kilcullen, Wilson & Kilcullen, Washington, D.C., for Respondents.
Ben.Rev.Bd.
DISMISSED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Clearsie Taylor appeals the Benefits Review Board's order vacating in part the Administrative Law Judge's order and remanding the case for further proceedings.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C.s 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We grant Respondent's motion to dismiss and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED